___________

                                     No. 96-1144
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *
      v.                                  *    Appeal from the United States
                                          *    District Court for the Southern
James Wesley Reddix,                      *    District of Iowa.
                                          *
             Appellant.                   *


                                     ___________

                     Submitted:      October 25, 1996

                           Filed:    February 5, 1997
                                     ___________

Before WOLLMAN, ROSS and MURPHY, Circuit Judges.

                                     ___________

ROSS, Circuit Judge.


      This appeal arises out of the conviction of appellant, James Wesley
Reddix.    The district court1 sentenced appellant to 360 months imprisonment
pursuant to a jury verdict finding him guilty of conspiracy to distribute
crack cocaine, distribution of crack, and use of a communication facility
to   distribute   crack.     On     appeal,   appellant   asserts   an   ineffective
assistance of counsel claim and makes several attacks on the district
court's evidentiary rulings.        We affirm.


      The government offered evidence at trial showing that beginning in
the fall of 1991, appellant, a resident of California,




      1
      Honorable Charles R. Wolle, Chief Judge, United States
District Court for the Southern District of Iowa.
began a conspiracy with Richard Lewis to sell drugs in Des Moines, Iowa,
and, with the use of wire and communication facilities, returned the drug
proceeds back to Los Angeles.        Both appellant and Lewis were caught
attempting to transport a large sum of cash through airport security at the
Des Moines airport.   Another co-conspirator, Daphenea Gibson, was arrested
after Des Moines police found a kilo of crack cocaine in her car, which she
told police she had received from appellant.


     First, appellant argues that his trial counsel was ineffective in
failing to investigate potential witnesses and relevant information and in
failing to conduct a proper cross-examination, all in violation of his
Sixth Amendment rights.      We decline to address the claim of ineffective
assistance of counsel, however, because the issue was not raised below.
Ordinarily, such claims cannot be established without the development of
facts outside the original record and therefore cannot be asserted on
direct appeal, except in cases "where the obvious result would be a plain
miscarriage of justice or inconsistent with substantial justice,"    United
States v. DePuew, 889 F.2d 791, 792-93 (8th Cir. 1989) (citation omitted),
or where the district court has fully developed a record on the ineffective
counsel issue.     United States v. Jennings, 12 F.3d 836, 840 (8th Cir.
1994).    This is not one of those exceptional cases requiring consideration
of this issue without an adequate record on appeal.


     Appellant next contends the district court abused its discretion by
admitting testimony of Raylene Daye, who testified that she was robbed of
drugs in her possession and speculated that appellant had something to do
with these drugs.        Appellant contends on appeal that this testimony
amounted to inadmissible prior bad acts evidence under Fed. R. Evid.
404(b).   We disagree.   The testimony was relevant to establish appellant's
knowledge of and participation in the ongoing conspiracy to distribute
crack cocaine.    Any prejudicial effect of the testimony was not




                                     -2-
outweighed by its probative value.   See United States v. DeAngelo, 13 F.3d
1228, 1231-32 (8th Cir.), cert. denied, 114 S. Ct. 2717 (1994).   A district
court has "broad discretion to admit such evidence and its discretion will
not be overturned unless it is clear that the evidence had no bearing upon
any of the issues involved."      Id. at 1232.   The district court did not
abuse its discretion in admitting the testimony.


     Appellant also argues that the district court committed reversible
error in allowing the government to use leading questions in its direct
examination of Daphenea Gibson.   Fed. R. Evid. 611(c) provides that leading
questions should not be used on the direct examination of a witness "except
as may be necessary to develop the witness' testimony."      However, when a
party calls a hostile witness, or a witness identified with an adverse
party, interrogation may be by leading questions.     Id.   We have read the
testimony of the witness and find nothing that would indicate that Rule
611(c) was violated.   Only three questions in a lengthy examination of a
co-conspirator were objected to as leading and suggestive.      The district
court acted within its discretion in allowing the examination.


     Nor did the district court abuse its discretion in addressing the
appellant's race during voir dire, and inquiring of the members of the jury
panel whether the appellant's race would affect their decision.      Federal
courts are required to inquire as to possible racial biases of veniremen
when the defendant is a member of a racial minority.        Swink v. City of
Pagedale, 810 F.2d 791, 793 (8th Cir.), cert. denied, 483 U.S. 1025 (1987)
(citing Aldridge v. United States, 283 U.S. 308 (1931); Ham v. South
Carolina, 409 U.S. 524, 527 (1973)).    The appellant's argument is without
merit.


     Appellant's claim of coerced witness testimony is similarly without
merit, as there was no evidence of any coercion of a witness.        We also
reject appellant's assertion that the district




                                     -3-
court erred in admitting evidence that appellant made a death threat
against Richard Lewis while the two were in a holding cell prior to trial.
This court has stated that evidence of death threats against cooperating
witnesses is generally admissible against a criminal defendant to show an
admission by conduct or knowledge of guilt of the crime charged.    United
States v. DeAngelo, 13 F.3d at 1232; United States v. Runge, 593 F.2d 66,
70 (8th Cir.), cert. denied, 444 U.S. 859 (1979).


     Finally, we conclude the district court did not err in allowing the
conversion of the Western Union wire transfer money into crack cocaine, as
opposed to powder cocaine.    The testimony at trial established that the
appellant was in the business of selling crack cocaine, not cocaine powder.
Richard Lewis testified that once the crack cocaine was sold, he would take
the money to either Daphenea Gibson or Monica Lewis for them to make either
a Federal Express delivery or Western Union transfer of the money to
appellant.   In light of all the evidence presented at trial, the district
court did not err in either converting the Western Union transfers to crack
cocaine, or in calculating the quantity of drugs.


     Based on the foregoing, the judgment of the district court is
affirmed.


     A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -4-